Title: To George Washington from William Wilson, 27 October 1788
From: Wilson, William
To: Washington, George



Sir
Alexandria 27th October 1788

Upon my return from Annapolis last night I received a letter from Mr T. Montgomerie, informing me, that you had wrote him to meet you at this place for the purpose of Settling Mr Semple’s Accots with the Executors of Coll Colville and that he had accordingly named Monday the 3d of next month for the meeting In case I could attend on that day—It unluckily happens that I am under a necessity of being then at Richmond, where business may detain me for ten days longer, consequently it will be out of my power to attend—But I will be back by the 20th of next month and if it will be agreeable to your excellency to put off the meeting untill then I shall be prepared—I request the favor of an answer by the Bearer, that I may communicate Your determination to Mr Montgomerie by to morrow’s Post. I am very respectfully Sir Your Mo. Obedt Sert

Wm Wilson

